 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         NATHEN DWAYNE BAKER,                         CASE NO. C21-5201JLR

11                              Plaintiff,              ORDER
                  v.
12
           DEPARTMENT OF THE AIR
13
           FORCE - LEWIS MCCHORD,
14
                                Defendant.
15
           Before the court is the Report and Recommendation filed by Magistrate Judge
16
     Mary Alice Theiler (R&R (Dkt. # 8)) and the objections thereto filed by Plaintiff Nathen
17
     Dwayne Baker (Obj. (Dkt. # 12); see also Misc. Doc. (Dkt. # 13)). Magistrate Judge
18
     Theiler recommends that the court deny Mr. Baker’s request to proceed in forma pauperis
19
     (“IFP”) and dismiss Mr. Baker’s complaint without leave to amend pursuant to 28 U.S.C.
20
     § 1915(e)(2)(B). (See R&R at 3.) The court has reviewed the Report and
21
     Recommendation, Mr. Baker’s objections, the balance of the record, and the governing
22


     ORDER - 1
 1   law. Being fully advised, the court ADOPTS Magistrate Judge Theiler’s Report and

 2   Recommendation.

 3          Title 28 U.S.C. § 1915(e)(2)(B) authorizes a district court to dismiss a claim filed

 4   IFP “at any time” if it determines: (1) the action is frivolous or malicious; (2) the action

 5   fails to state a claim; or (3) the action seeks relief from a defendant who is immune from

 6   such relief. See 28 U.S.C. § 1915(e)(2)(B). Because Mr. Baker is a pro se plaintiff, the

 7   court must construe his pleadings liberally. See McGuckin v. Smith, 974 F.2d 1050, 1055

 8   (9th Cir. 1992).

 9          Mr. Baker states that he is bringing his action pursuant to 42 U.S.C. § 1983. (See

10   Obj. at 1.) Although Mr. Baker named Defendant Department of the Air Force – Lewis

11   McChord in his complaint (see Compl. (Dkt. # 1)), he does not explain the basis of his

12   claim against Defendant in either his objections or the additional document he filed on

13   June 1, 2021. (See Obj.; Misc. Doc.) Thus, even construing Mr. Baker’s pleadings

14   liberally, as it must, the court remains unable to determine the basis of Mr. Baker’s

15   claims.

16          When a court dismisses a pro se plaintiff’s complaint, the court must give the

17   plaintiff leave to amend unless it is absolutely clear that amendment could not cure the

18   defects. Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995). Here, the court

19   concludes that there is no reasonable basis to believe that the deficiencies identified in the

20   Report and Recommendation can be cured by amendment. Because this action appears to

21   be frivolous and fails to state a claim upon which relief may be granted, the court

22   ADOPTS Magistrate Judge Theiler’s Report and Recommendation (Dkt. # 8) and


     ORDER - 2
 1   DISMISSES Mr. Baker’s complaint without prejudice pursuant to 28 U.S.C.

 2   § 1915(e)(2)(B).

 3         Dated this 2nd day of June, 2021.

 4

 5                                               A
                                                 JAMES L. ROBART
 6
                                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
